DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant’s arguments, filed 06/13/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are not persuasive. 
As per claims 1-20, Applicant argues a single channel modulation mixer is not taught. However, a modulation mixer comprising only a single channel is not claimed, rather a single channel modulation is claimed i.e. under BRI a single channel comprising a modulation mixer. As such Jaeger teaches a single channel radar system using modulation mixers ([0024] “FIGS. 1A and 1B show block diagrams of a single channel FMCW radar system”). Furthermore, Jaeger teaches the  “[0049] IQ modulator may be used as Single-Side-Band (SSB) mixer in the TX path.”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US-20170031005 hereinafter Jaeger) in view of Nam et al. (US-20200081110 hereinafter Nam).
	Regarding claim 1, Jaeger teaches A radar system comprising: a 
reference signal generator configured to produce a transmit reference signal comprising a sequence of waveforms (0050 “ FIGS. 3A and 3B, the FMCW carrier signal with varying frequency f.sub.LO(t) is additionally shifted in frequency by an arbitrary frequency offset value f.sub.offset.”; 0053 “target responses caused by the different transmitters TX.sub.1, TX.sub.2 are then separated in frequency due to the different frequency offsets ” [Transmitters TX1 and TX2 transmitting a signal with different frequency offset corresponds to a reference signal that is used to produce frequency offset signals from a reference signal.]); a 
waveform generator comprising (0051 “FMCW carrier signal generated by VCO 108 ”):  a 
frequency offset signal generator for generating a plurality of different frequency offset tones separated from one another by an offset frequency Δf (0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”), and a 
plurality of single channel modulation mixers configured to generate a plurality of transmit signals, each having a different frequency offset from the transmit reference signal (Jaeger fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]; See above 0053), where
each single channel modulation mixer (Jaeger fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]) is connected to mix the transmit reference signal with one of the plurality of different frequency offset tones, thereby generating a frequency offset transmit signal as one of the plurality of transmit signals (0050 “IQ modulator 340 which generates an IQ modulating signal s.sub.M(t) with a frequency corresponding to the frequency offset f.sub.offset”); a 

power amplification to produce and transmit N radio frequency (0045 “Power Amplifier (PA) 110” [See above 0053 describes different frequency offsets applied to a plurality of transmitters corresponding to N radio frequency transmit signals over N transmit antennas]); and  a 
receiver module connected between one more receive antennas (0052 “ received via RX antenna 114”) and a radar control processing unit (0074 “processor 860”)
to generate a digital signal from a received target return signal reflected from the N radio frequency (0045 “ Analog-to-Digital Converters (ADCs) 122”), where the 
radar control processing unit is configured to process the digital signal with fast time processing steps (0045 “ digital signal processing a Fast Fourier transform (FFT) may be applied to the sampled baseband or IF data”)
 to generate a range spectrum comprising N segments which correspond, respectively, to the N radio frequency (0057 “IF spectra (range compression) as ghost targets (see FIG. 6A)”).  
Jaeger does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nam teaches signal encoder to encode the plurality of transmit signals (Nam 0056 “The phase shifters 104 on the transmit branches 114 add phase delay independently thus providing intended phase coding or modulation to the transmitted chirps.”) 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger to include the FMCW radar system and method of Nam.  One would have been motivated to do so in order to increase performance without reducing Doppler unambiguity nor increasing memory size (Nam 0002, 0067).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nam merely teaches that it is well-known to incorporate the particular encoding features.  Since both Jaeger and Nam disclose similar technological field of MIMO radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 2, Jaeger in view of Nam teach The radar system of claim 1. 
Nam further teaches where the radar control processing unit (Nam fig. 1. element 112 “processing unit”) is further configured to construct a 
MIMO virtual array (Nam 0078 “FIG. 23 shows synthesis of MIMO virtual array in one embodiment.”) by 
extracting information corresponding to the N radio frequency encoded transmit signals from the N consecutive segments in the range spectrum (Nam 0078 “FIG. 23 shows synthesis of MIMO virtual array in one embodiment. The spectral information may be allocated to a virtual array. FIG. 23 shows allocation of the 12 spectral data obtained by 4×3 physical array to 12 virtual arrays. After allocating the signal bins to corresponding virtual RX arrays, direction of arrival (i.e. angle of direction) estimation processing may be performed.”; 0055 “FFT processing unit 110 to determine an angle of direction of the target based on range Doppler map bins”).  

	Regarding claim 5, Jaeger in view of Nam teach The radar system of claim 1. 
Nam further teaches where the receiver module (Nam 0062 fig. 4 “The receiver 124”) comprises: a 
downconverter configured to mix the target return signal with the transmit reference signal, thereby producing an intermediate frequency signal; and an analog-to-digital converter connected to convert the intermediate frequency signal to a digital signal (Nam 0062 “The received signals are multiplied (mixed) with a reference signal which may be for example the non-phase shifted signal (original waveform signal). Thereby the received signal is converted to an intermediate frequency (IF) signal. The IF signal is provided to an analog-to-digital converter 108 to obtain a set of samples for each received chirp signal.”; [Since the received signal is being converted to an IF signal, down conversion took place. The analog-to-digital converter digitizes the IF signal corresponding to a digital signal]; fig. 24 element 2412 “The received FMCW signal on at least one antenna is down-converted to generate an intermediate frequency signal.”).  

	Regarding claim 12, Jaeger teaches A method for operating a radar system, comprising: generating a transmit reference signal at a transmitter module (Jaeger 0050 “ FIGS. 3A and 3B, the FMCW carrier signal with varying frequency f.sub.LO(t) is additionally shifted in frequency by an arbitrary frequency offset value f.sub.offset.”; 0053 “target responses caused by the different transmitters TX.sub.1, TX.sub.2 are then separated in frequency due to the different frequency offsets ” [Transmitters TX1 and TX2 transmitting a signal with different frequency offset corresponds to a reference signal that is used to produce frequency offset signals from a reference signal.]);
	 supplying the transmit reference signal to a plurality of single channel modulation mixers configured to generate a plurality of transmit signals (Jaeger fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]), 
each having a different frequency offset from the transmit reference signal (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”), 
where each single channel modulation mixer is connected to mix the transmit reference signal with one of a plurality of different frequency offset tones separated from one another by an offset frequency Δf, thereby generating a frequency offset transmit signal as one of the plurality of transmit signals (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”; fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]);
	 (Jaeger 0045 “Power Amplifier (PA) 110” [See above 0053 describes different frequency offsets applied to a plurality of transmitters corresponding to N radio frequency transmit signals over N transmit antennas]);
	 and processing a received target return signal reflected from the N radio frequency (Jaeger fig 4a “target”) to generate a digital signal which is processed with fast time processing steps (Jaeger 0045 “ digital signal processing a Fast Fourier transform (FFT) may be applied to the sampled baseband or IF data”) to 
generate a range spectrum comprising N segments which correspond, respectively, to the N radio frequency (0057 “IF spectra (range compression) as ghost targets (see FIG. 6A)”).
Jaeger does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nam teaches encoding the plurality of transmit signals (Nam 0056 “The phase shifters 104 on the transmit branches 114 add phase delay independently thus providing intended phase coding or modulation to the transmitted chirps.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger to include the FMCW radar system and method of Nam.  One would have been motivated to do so in order to increase performance without reducing Doppler unambiguity nor increasing memory size (Nam 0002, 0067).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nam merely teaches that it is well-known to incorporate the particular encoding features.  Since both Jaeger and Nam disclose similar technological field of MIMO radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 13, Jaeger in view of Nam teach The method of claim 12.
Nam further teaches further comprising constructing a MIMO virtual array (Nam 0078 “FIG. 23 shows synthesis of MIMO virtual array in one embodiment.”) by 
extracting information corresponding to the N radio frequency encoded transmit signals from the N consecutive segments in the range spectrum (Nam 0082 “1-to-1 mapping of reflected signals from different transmitters on 2D FFT spectrum”; 0078 “FIG. 23 shows synthesis of MIMO virtual array in one embodiment. The spectral information may be allocated to a virtual array. FIG. 23 shows allocation of the 12 spectral data obtained by 4×3 physical array to 12 virtual arrays. After allocating the signal bins to corresponding virtual RX arrays, direction of arrival (i.e. angle of direction) estimation processing may be performed.”).  

Claim 3-4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US-20170031005 hereinafter Jaeger) in view of Nam et al. (US-20200081110 hereinafter Nam) and in further view of Sawahashi et al. (US PAT 5748623 hereinafter Sawahashi).

	Regarding claim 3, Jaeger in view Nam teach The radar system of claim 1, where each of the plurality of single channel modulation mixers (Jaeger fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]) is 
Jaeger in view Nam does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sawahashi teaches I-branch only frequency offset mixer (Sawahashi 7:23-27 “The frequency offset circuit 45 shifts the center frequency of the spread I-channel data and spread Q-channel data outputted from the secondary modulator 13 by a designated offset frequency. An example of the frequency offset circuit is shown in FIG. 4.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger to include the FMCW radar system and method of Nam to include CDMA transmitter and receiver system and method of Sawahashi.  One would have been motivated to do so in order to reduce the size of the overall system (Sawahashi 7:59-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sawahashi merely teaches that it is well-known to incorporate the particular frequency offset features.  Since both Jaeger, Nam and Sawahashi disclose frequency offset systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 4, Jaeger in view of Nam teach The radar system of claim 1, where each of the plurality of single channel modulation mixers (Jaeger fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]) is a 
Jaeger in view Nam does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sawahashi teaches Q-branch only frequency offset mixer (Sawahashi 7:23-27 “The frequency offset circuit 45 shifts the center frequency of the spread I-channel data and spread Q-channel data outputted from the secondary modulator 13 by a designated offset frequency. An example of the frequency offset circuit is shown in FIG. 4.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger to include the FMCW radar system and method of Nam to include CDMA transmitter and receiver system and method of Sawahashi.  One would have been motivated to do so in order to reduce the size of the overall system (Sawahashi 7:59-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sawahashi merely teaches that it is well-known to incorporate the particular frequency offset features.  Since both Jaeger, Nam and Sawahashi disclose frequency offset systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 20, Jaeger teaches An automotive radar system on a chip (SOC) for detecting an object, comprising: N transmit antennas and one or more receive antennas (fig. 4A);
	 a reference signal generator for generating a transmit reference signal (0050 “ FIGS. 3A and 3B, the FMCW carrier signal with varying frequency f.sub.LO(t) is additionally shifted in frequency by an arbitrary frequency offset value f.sub.offset.”; 0053 “target responses caused by the different transmitters TX.sub.1, TX.sub.2 are then separated in frequency due to the different frequency offsets ” [Transmitters TX1 and TX2 transmitting a signal with different frequency offset corresponds to a reference signal that is used to produce frequency offset signals from a reference signal.]); 
	 a waveform generator for generating a plurality of different frequency offset tones separated from one another by an offset frequency Δf (0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”);
	 a transmit module comprising: a plurality of (Jaeger fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]; See above 0053), 
where each (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”; fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]);
	 and signal conditioning and power amplification circuitry to produce and transmit N radio frequency (0045 “Power Amplifier (PA) 110” [See above 0053 describes different frequency offsets applied to a plurality of transmitters corresponding to N radio frequency transmit signals over N transmit antennas]);
	 and a receiver module connected between the one more receive antennas (0052 “ received via RX antenna 114”) and a radar control processing unit (0074 “processor 860”) to 
generate a digital signal from a received target return signal reflected from the N radio frequency (0045 “ Analog-to-Digital Converters (ADCs) 122”), 
where the radar control processing unit is configured to process the digital signal with fast time processing steps (0045 “ digital signal processing a Fast Fourier transform (FFT) may be applied to the sampled baseband or IF data”)
to generate a range spectrum comprising N segments which correspond, respectively, to the N radio frequency (0057 “IF spectra (range compression) as ghost targets (see FIG. 6A)”).  
Jaeger does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nam teaches radio frequency encoded transmit signals (Nam 0056 “The phase shifters 104 on the transmit branches 114 add phase delay independently thus providing intended phase coding or modulation to the transmitted chirps.”) 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger to include the FMCW radar system and method of Nam.  One would have been motivated to do so in order to increase performance without reducing Doppler unambiguity nor increasing memory size (Nam 0002, 0067).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nam merely teaches that it is well-known to incorporate the particular encoding features.  Since both Jaeger and Nam disclose similar technological field of MIMO radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Jaeger in view Nam does not explicitly teach I-channel only modulation mixer. However, in a related field of endeavor, Sawahashi teaches I-channel only modulation mixer (Sawahashi 7:23-27 “The frequency offset circuit 45 shifts the center frequency of the spread I-channel data and spread Q-channel data outputted from the secondary modulator 13 by a designated offset frequency. An example of the frequency offset circuit is shown in FIG. 4.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger to include the FMCW radar system and method of Nam to include CDMA transmitter and receiver system and method of Sawahashi.  One would have been motivated to do so in order to reduce the size of the overall system (Sawahashi 7:59-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sawahashi merely teaches that it is well-known to incorporate the particular frequency offset features.  Since both Jaeger, Nam and Sawahashi disclose frequency offset systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US-20170031005 hereinafter Jaeger) in view of Nam et al. (US-20200081110 hereinafter Nam) and in further view of Dent (US PAT 5555257).

	Regarding claim 6, Jaeger in view of Nam teach The radar system of claim 5.
Nam further teaches where the analog-to-digital converter has a sampling rate fs (Nam 0062 “The IF signal is provided to an analog-to-digital converter 108 to obtain a set of samples”) of at least f (Nam 0045 “high-speed analog-to-digital converter (ADC) sampling rate”; Since the transmitters have a frequency offset and since it is known in the art that the sampling rate must be greater than 2x the highest frequency of the input signal (Nyquist rate), The analog-to-digital converter must be at least 2x the offset frequency.)
Jaeger in view of Nam does not explicitly teach at least 2N times the offset frequency. 
However, in a related field of endeavor Dent teaches at least 2N times the offset frequency (Dent column 15 lines 32-35 “The baseband I and Q signals after filtering are converted using AtoD convertors 1306 and 1307. These are arranged to sample and convert the I and Q signals at least at the Nyquist rate, which is twice the bandwidth”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger to include the FMCW radar system and method of Nam to include the channel processing of Dent.  One would have been motivated to do so in order to simplify the operation of channel processing (Dent 36:52). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dent merely teaches that it is well-known to sample at least the Nyquist rate.  Since both Jaeger, Nam and Dent disclose transmitting radio signals, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 14, Jaeger in view of Nam teach The method of claim 12.
Nam further teaches where processing the received target return signal comprises: 
receiving, at least a first receive antenna of a receiver module (Nam 0062 fig. 4 “The receiver 124”), the 
target return signal reflected from the N radio frequency encoded transmit signals by the target (Nam 0061 “he transmitted signals are reflected from surrounding objects and return to the receiver”; See fig. 4) 
mixing the target return signal with the transmit reference signal at the receiver module (Nam 0062 fig. 4 “The receiver 124”; mixers “106”) to 
produce an intermediate frequency signal; and converting the intermediate frequency signal to a digital signal with an analog-to-digital converter which has a (Nam 0062 “The received signals are multiplied (mixed) with a reference signal which may be for example the non-phase shifted signal (original waveform signal). Thereby the received signal is converted to an intermediate frequency (IF) signal. The IF signal is provided to an analog-to-digital converter 108 to obtain a set of samples for each received chirp signal.”; 0054 “ADC 108 is configured to convert the intermediate frequency signal to a digital domain”; [Since the received signal is being converted to an IF signal, down conversion took place. The analog-to-digital converter digitizes the IF signal corresponding to a digital signal.]) 
sampling rate fs of at least f (Nam 0045 “high-speed analog-to-digital converter (ADC) sampling rate”; Since the transmitters have a frequency offset and since it is known in the art that the sampling rate must be greater than 2x the highest frequency of the input signal (Nyquist rate), The analog-to-digital converter must be at least 2x the offset frequency.).
Jaeger in view of Nam does not explicitly teach at least 2N times the offset frequency. 
However, in a related field of endeavor Dent teaches at least 2N times the offset frequency (Dent column 15 lines 32-35 “The baseband I and Q signals after filtering are converted using AtoD convertors 1306 and 1307. These are arranged to sample and convert the I and Q signals at least at the Nyquist rate, which is twice the bandwidth”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger to include the FMCW radar system and method of Nam to include the channel processing of Dent.  One would have been motivated to do so in order to simplify the operation of channel processing (Dent 36:52). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dent merely teaches that it is well-known to sample at least the Nyquist rate.  Since both Jaeger, Nam and Dent disclose transmitting radio signals, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US-20170031005 hereinafter Jaeger) in view of Nam et al. (US-20200081110 hereinafter Nam) in view of Futatsugi (US-20090323796 hereinafter Futatsugi) and in further view of Volman et al. (US PAT 8466829 hereinafter Volman).

	Regarding claim 7, Jaeger in view of Nam teach The radar system of claim 1. 
Jaeger in view of Nam further teach where the waveform generator generates the plurality of transmit signals comprising (Nam 0066 “In the system in FIG. 9, each transmitter 122 has a phase shifter 104 before the antenna 118a and transmits signals”; fig. 9 “Waveform Generator”): a 
plurality of frequency offset transmit signals for a corresponding plurality of transmit antennas (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”), 

Jaeger in view of Nam does not explicitly teach the strikethrough limitations.  
However, in a related field of endeavor, Futatsugi teaches each being separated from the first transmit signal by an integer multiple of the offset frequency Δf that is twice as large as each individual transmitter's instrumented range-spectrum bandwidth (Futatsugi 0033 “FIG. 1A shows waveforms in a case where the partial spectrum selection index B=3 and the roll-off factor=0, as an example. Here, assume that B (a real number not smaller than one) is the bandwidth ratio of the Nyquist frequency spectrum to a transmit frequency spectrum when the bandwidth of the transmit frequency spectrum is assumed to be one, and that the center 1/B portion of the Nyquist frequency band is the transmit frequency spectrum. ” [It is well known that the Nyquist rate is at minimum twice the bandwidth]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger and the FMCW radar system and method of Nam to include the interference eliminator system and method of Futatsugi.  One would have been motivated to do so in order to enhance transmission characteristics by eliminating potential interferences (Futatsugi 0013; 0020). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Futatsugi merely teaches that it is well-known to incorporate the particular bandwidth features.  Since both Jaeger, Nam and Futatsugi disclose transmitting radio signals, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Jaeger in view Nam and in further view of Futatsugi does not explicitly teach the first transmit signal for a first transmit antenna which has no frequency offset from the transmit reference signal. However, in a related field of endeavor, Volman teaches the first transmit signal for a first transmit antenna which has no frequency offset from the transmit reference signal (Volman 22:49-53 “ The electromagnetic transmitter arrangement (701) comprises a first radio-frequency Tx signal of f0 path (761.sub.o1) from Tx feed (761) extended from Tx driver (760) to a dither block (709.sub.1) with search switch (712.sub.1) generating zero frequency offset such as the signal on path (709.sub.10) has frequency f0”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger and the FMCW radar system and method of Nam and the interference eliminator system and method of Futatsugi to include the phased array antenna of Volman.  One would have been motivated to do so in order to improve radar accuracy, resolution and the signal to noise ratio (Volman 23:45-47). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Volman merely teaches that it is well-known to incorporate the particular zero offset frequency.  Since both Jaeger, Nam, Futatsugi and Volman disclose transmitting radio signals using multiple transmit branches, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 15, Jaeger in view of Nam teach The method of claim 12. 
Jaeger in view of Nam further teach where supplying the 
transmit reference signal to the plurality of single channel modulation mixers (Jaeger fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]) comprises: 
supplying the transmit reference signal as a first transmit signal directly to a first transmit channel circuit (Nam fig. 4 “Transmitter”; 0062 “The received signals are multiplied (mixed) with a reference signal which may be for example the non-phase shifted signal (original waveform signal)”; The reference signal (original waveform signal) is produced by the waveform generator 102 at transmission.), for 
signal conditioning (Nam fig. 4; All elements between Waveform Generator 102 and transmitters correspond to signal conditioning. The original waveform is generated from the Waveform Generator 102 and undergoes signal conditioning as shown in fig. 4 before transmitting to the target 130) and 
power amplification at the transmitter module (Jaeger fig 4a “PA” [is a at the transmission channel]) 
supplying the transmit reference signal (Nam 0062 “The received signals are multiplied (mixed) with a reference signal which may be for example the non-phase shifted signal (original waveform signal)”; The reference signal (original waveform signal) is produced by the waveform generator 102 at transmission.)
 to the plurality of single channel (Jaeger fig 4a [shows single channel modulation mixers having a mixer on each transmit branch])  which generate, respectively, a plurality of frequency offset transmit signals which are supplied to a corresponding plurality of transmit channel circuits (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”) for signal conditioning (Nam fig. 4; All elements between Waveform Generator 102 and transmitters correspond to signal conditioning.) and 
power amplification at the transmitter module ([See above Jaeger 4a]), each of the 
plurality of frequency offset transmit signals being separated from the first transmit signal (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”) by an 
Jaeger in view of Nam does not explicitly teach an integer multiple of the offset frequency Δf that is twice as large as each individual transmitter's instrumented range-spectrum bandwidth and signal conditioning and power amplification at the transmitter module without any frequency offset.  
However, in a related field of endeavor, Futatsugi teaches an integer multiple of the offset frequency Δf that is twice as large as each individual transmitter's instrumented range-spectrum bandwidth (Futatsugi 0033 “FIG. 1A shows waveforms in a case where the partial spectrum selection index B=3 and the roll-off factor=0, as an example. Here, assume that B (a real number not smaller than one) is the bandwidth ratio of the Nyquist frequency spectrum to a transmit frequency spectrum when the bandwidth of the transmit frequency spectrum is assumed to be one, and that the center 1/B portion of the Nyquist frequency band is the transmit frequency spectrum. ” [It is well known that the Nyquist rate is at minimum twice the bandwidth]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger and the FMCW radar system and method of Nam to include the interference eliminator system and method of Futatsugi.  One would have been motivated to do so in order to enhance transmission characteristics by eliminating potential interferences (Futatsugi 0013; 0020). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Futatsugi merely teaches that it is well-known to incorporate the particular bandwidth features.  Since both Jaeger, Nam and Futatsugi disclose transmitting radio signals, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Jaeger in view Nam and in further view of Futatsugi does not explicitly teach signal conditioning and power amplification at the transmitter module without any frequency offset. However, in a related field of endeavor, Volman teaches the signal conditioning and power amplification at the transmitter module without any frequency offset (Volman 22:49-53 “ The electromagnetic transmitter arrangement (701) comprises a first radio-frequency Tx signal of f0 path (761.sub.o1) from Tx feed (761) extended from Tx driver (760) to a dither block (709.sub.1) with search switch (712.sub.1) generating zero frequency offset such as the signal on path (709.sub.10) has frequency f0”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger and the FMCW radar system and method of Nam and the interference eliminator system and method of Futatsugi to include the phased array antenna of Volman.  One would have been motivated to do so in order to improve radar accuracy, resolution and the signal to noise ratio (Volman 23:45-47). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Volman merely teaches that it is well-known to incorporate the particular zero offset frequency.  Since both Jaeger, Nam, Futatsugi and Volman disclose transmitting radio signals using multiple transmit branches, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US-20170031005 hereinafter Jaeger) in view of Nam et al. (US-20200081110 hereinafter Nam) in view of Futatsugi (US-20090323796 hereinafter Futatsugi) in view of Volman et al. (US PAT 8466829 hereinafter Volman) and in further view of Noh et al. (US-20120213204 hereinafter Noh).

	Regarding claim 8, Jaeger in view of Nam in view of Futatsugi and in further view of Volman teach The radar system of claim 7. 
Jaeger further teach further teaches where the first transmit signal is transmitted at a (Jaeger fig 1B illustrates a periodic signal with corresponding periodic frequency spectrum), and where the 
plurality of frequency offset transmit signals are transmitted (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”), respectively, at 
Jaeger in view of Nam in view of Futatsugi and in further view of Volman does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Noh teaches transmission at a center frequency and transmission at 40MHz intervals from the center frequency (Noh 0166 “In case of 20 MHz, 40 MHz, 80 MHz, and contiguous 160 MHz, the center frequency information can indicate a center frequency of a frequency band constituting a transmission channel. I”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger and the FMCW radar system and method of Nam and the interference eliminator system and method of Futatsugi and the phased array antenna of Volman to include the transmitter/receiver system and method of Noh. One would have been motivated to do so in order to minimize transmission error and optimize data rate (Noh 0005). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Noh merely teaches that it is well-known to incorporate the particular center frequency intervals features.  Since both Jaeger, Nam, Futatsugi, Volman and Noh disclose transmitting radio signals using multiple transmit branches, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 16, Jaeger in view of Nam in view of Futatsugi and in further view of Volman teach The method of claim 15.
Jaeger in view of Nam further teach where the first transmit signal is encoded for signal conditioning (Nam fig. 4; All elements between Waveform Generator 102 and transmitters correspond to signal conditioning.) and 
power amplification at the transmitter module for transmission (Jaeger 0045 “Power Amplifier (PA) 110”) at a (Jaeger fig 1B illustrates a periodic signal with corresponding periodic frequency spectrum), and 
where the plurality of frequency offset transmit signals (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”) are 
encoded for signal conditioning (Nam fig. 4; All elements between Waveform Generator 102 and transmitters correspond to signal conditioning.) and 
power amplification at the transmitter module for transmission (Jaeger 0045 “Power Amplifier (PA) 110” [See above 0053 describes different frequency offsets applied to a plurality of transmitters corresponding to N radio frequency transmit signals over N transmit antennas]), respectively, at 
Jaeger in view of Nam does not explicitly 40MHz intervals.
However, in a related field of endeavor, Noh teaches 40MHz intervals (Noh 0166 “In case of 20 MHz, 40 MHz, 80 MHz, and contiguous 160 MHz, the center frequency information can indicate a center frequency of a frequency band constituting a transmission channel. I”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger and the FMCW radar system and method of Nam and the interference eliminator system and method of Futatsugi and the phased array antenna of Volman to include the transmitter/receiver system and method of Noh. One would have been motivated to do so in order to minimize transmission error and optimize data rate (Noh 0005). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Noh merely teaches that it is well-known to incorporate the particular center frequency intervals features.  Since both Jaeger, Nam, Futatsugi, Volman and Noh disclose transmitting radio signals using multiple transmit branches, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US-20170031005 hereinafter Jaeger) in view of Nam et al. (US-20200081110 hereinafter Nam) and in further view of Futatsugi (US-20090323796 hereinafter Futatsugi).

	Regarding claim 9, Jaeger in view of Nam teach The radar system of claim 1. 
Jaeger in view of Nam further teach where the waveform generator generates the plurality of transmit signals comprising (Nam 0066 “In the system in FIG. 9, each transmitter 122 has a phase shifter 104 before the antenna 118a and transmits signals”; fig. 9 “Waveform Generator”): a 
first transmit signal for a first transmit antenna which has a first frequency offset (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”) from the 
transmit reference signal (Nam 0062 “The received signals are multiplied (mixed) with a reference signal which may be for example the non-phase shifted signal (original waveform signal)”; The reference signal (original waveform signal) is produced by the waveform generator 102 at transmission.), and a 
plurality of frequency offset transmit signals for a corresponding plurality of transmit antennas (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”), 

Jaeger in view of Nam does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Futatsugi teaches transmit antennas, each being separated from the first transmit signal by an integer multiple of the offset frequency Δf that is twice as large as each individual transmitter's instrumented range-spectrum bandwidth (Futatsugi 0033 “FIG. 1A shows waveforms in a case where the partial spectrum selection index B=3 and the roll-off factor=0, as an example. Here, assume that B (a real number not smaller than one) is the bandwidth ratio of the Nyquist frequency spectrum to a transmit frequency spectrum when the bandwidth of the transmit frequency spectrum is assumed to be one, and that the center 1/B portion of the Nyquist frequency band is the transmit frequency spectrum. ” [It is well known that the Nyquist rate is at minimum twice the bandwidth]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger and the FMCW radar system and method of Nam to include the interference eliminator system and method of Futatsugi.  One would have been motivated to do so in order to enhance transmission characteristics by eliminating potential interferences (Futatsugi 0013; 0020). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Futatsugi merely teaches that it is well-known to incorporate the particular bandwidth features.  Since both Jaeger, Nam and Futatsugi disclose transmitting radio signals, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 17, Jaeger in view of Nam teach The method of claim 12.
Jaeger further teaches where supplying the transmit reference signal to the 
plurality of single channel modulation mixers comprises: 
supplying the transmit reference signal to the plurality of single channel modulation mixers which generate, respectively, a plurality of frequency offset transmit signals which are supplied to a corresponding plurality of transmit channel circuits (Jaeger 0050 “ FIGS. 3A and 3B, the FMCW carrier signal with varying frequency f.sub.LO(t) is additionally shifted in frequency by an arbitrary frequency offset value f.sub.offset.”; 0053 “target responses caused by the different transmitters TX.sub.1, TX.sub.2 are then separated in frequency due to the different frequency offsets ” [Transmitters TX1 and TX2 transmitting a signal with different frequency offset corresponds to a reference signal that is used to produce frequency offset signals from a reference signal.]) for 
signal conditioning and power amplification at the transmitter module (Jaeger 0045 “Power Amplifier (PA) 110” [See above 0053 describes different frequency offsets applied to a plurality of transmitters. A power amplifier conditions the signal.]), the 
plurality of frequency offset transmit signals comprising a first transmit signal having a first frequency offset from the transmit reference signal and one or more frequency offset transmit signals (0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”) being 
separated from the first transmit signal by an 
Jaeger in view of Nam does not explicitly teach integer multiple of the offset frequency Δf that is twice as large as each individual transmitter's instrumented range-spectrum bandwidth.  
However, in a related field of endeavor, Futatsugi teaches each being separated from the first transmit signal by an integer multiple of the offset frequency Δf that is twice as large as each individual transmitter's instrumented range-spectrum bandwidth (Futatsugi 0033 “FIG. 1A shows waveforms in a case where the partial spectrum selection index B=3 and the roll-off factor=0, as an example. Here, assume that B (a real number not smaller than one) is the bandwidth ratio of the Nyquist frequency spectrum to a transmit frequency spectrum when the bandwidth of the transmit frequency spectrum is assumed to be one, and that the center 1/B portion of the Nyquist frequency band is the transmit frequency spectrum. ” [It is well known that the Nyquist rate is at minimum twice the bandwidth]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger and the FMCW radar system and method of Nam to include the interference eliminator system and method of Futatsugi.  One would have been motivated to do so in order to enhance transmission characteristics by eliminating potential interferences (Futatsugi 0013; 0020). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Futatsugi merely teaches that it is well-known to incorporate the particular bandwidth features.  Since both Jaeger, Nam and Futatsugi disclose transmitting radio signals, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US-20170031005 hereinafter Jaeger) in view of Nam et al. (US-20200081110 hereinafter Nam) in view of Futatsugi (US-20090323796 hereinafter Futatsugi) and in further view of Noh et al. (US-20120213204 hereinafter Noh).

	Regarding claim 10, Jaeger in view of Nam and in further view of Futatsugi teach The radar system of claim 9.
Jaeger in view of Nam further teach where the first transmit signal is transmitted at a first channel offset frequency that is (Jaeger fig 1B illustrates a periodic signal with corresponding periodic frequency spectrum), and where the 
plurality of frequency offset transmit signals are transmitted (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”), respectively, at 
Jaeger in view of Nam and in further view of Futatsugi does not explicitly 20MHz from a center frequency and 40MHz intervals.
However, in a related field of endeavor, Noh teaches 20MHz from a center frequency and 40MHz intervals (Noh 0166 “In case of 20 MHz, 40 MHz, 80 MHz, and contiguous 160 MHz, the center frequency information can indicate a center frequency of a frequency band constituting a transmission channel. I”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger to include the FMCW radar system and method of Nam and the interference eliminator system and method of Futatsugi to include the transmission channel system and method of Noh.  One would have been motivated to do so in order to minimize transmission error and optimize data rate (Noh 0005). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Goh merely teaches that it is well-known to incorporate the particular frequency offset features.  Since both Jaeger, Nam, Futatsugi and Noh discuss MIMO systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 18, Jaeger in view of Nam and in further view of Futatsugi teach The method of claim 17.
Jaeger further teaches where the first transmit signal is transmitted at a first channel offset frequency that is (Jaeger fig 1B illustrates a periodic signal with corresponding periodic frequency spectrum), and where the 
one or more frequency offset transmit signals are transmitted (Jaeger 0053 “Applying different frequency offsets f.sub.offset,1,f.sub.offset,2 to different TX paths TX.sub.1, TX.sub.2 may enable orthogonality”), respectively, at 

Jaeger in view of Nam and in further view of Futatsugi does not explicitly 20MHz from a center frequency and 40MHz intervals.
However, in a related field of endeavor, Noh teaches 20MHz from a center frequency and 40MHz intervals (Noh 0166 “In case of 20 MHz, 40 MHz, 80 MHz, and contiguous 160 MHz, the center frequency information can indicate a center frequency of a frequency band constituting a transmission channel. I”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger to include the FMCW radar system and method of Nam and the interference eliminator system and method of Futatsugi to include the transmission channel system and method of Noh.  One would have been motivated to do so in order to minimize transmission error and optimize data rate (Noh 0005). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Goh merely teaches that it is well-known to incorporate the particular frequency offset features.  Since both Jaeger, Nam, Futatsugi and Noh discuss MIMO systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US-20170031005 hereinafter Jaeger) in view of Nam et al. (US-20200081110 hereinafter Nam) and in further view of Sternberg (US PAT 6606583 hereinafter Sternberg).

	Regarding claim 11, Jaeger in view of Nam teach The radar system of claim 1.
Jaeger further teaches where each frequency offset transmit signal generated by the single channel modulation mixer (Jaeger fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]) comprises an  
Jaeger in view of Nam does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sternberg teaches upshifted sum component and a downshifted delta component (Sternberg 20:26-27 “ frequency-offset mixers produce signals at the following sum and difference frequencies:”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger and the FMCW radar system and method of Nam to include the error suppression method and apparatus of Sternberg.  One would have been motivated to do so in order to improve signal-to-noise ratios (Sternberg 16:45-50).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sternberg merely teaches that it is well-known to incorporate the particular sum and difference features of a frequency offset mixer.  Since both Jaeger, Nam and Sternberg disclose frequency offset systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 19, Jaeger in view of Nam teach The method of claim 12.
Jaeger further teaches where each frequency offset transmit signal generated by the single channel modulation mixer (Jaeger fig 4a [shows single channel modulation mixers having a mixer on each transmit branch]) comprises an 
Jaeger in view of Nam does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sternberg teaches upshifted sum component and a downshifted delta component (Sternberg 20:26-27 “ frequency-offset mixers produce signals at the following sum and difference frequencies:”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO radar system and method of Jaeger and the FMCW radar system and method of Nam to include the error suppression method and apparatus of Sternberg.  One would have been motivated to do so in order to improve signal-to-noise ratios (Sternberg 16:45-50).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sternberg merely teaches that it is well-known to incorporate the particular sum and difference features of a frequency offset mixer.  Since both Jaeger, Nam and Sternberg disclose frequency offset systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Eshraghi (US20170307729 ) discloses “A digital FMCW radar is described that simultaneously transmits and receives digitally frequency modulated signals using multiple transmitters and multiple receivers and associated antennas. (See abstract)”
Davis (US20180252809) discloses “A radar system has different modes of operation. In one mode, the radar operates as a single-input, multiple output (SIMO) radar system utilizing one transmitted signal from one antenna at a time. Codes with known excellent autocorrelation properties are utilized in this mode. (See abstract)”
Choi (US 20040180635) discloses “An apparatus and method for compensating for the frequency offset of a received signal in a receiving apparatus of a mobile communication system. In the present invention, a sine component is calculated by adding I and Q channel signals resulting from downconverting a training sequence inserted between data symbols, and a cosine component is calculated by subtracting the Q channel signal from the I channel signal. Using the cosine and sine components at two time points, tangent components for the two time points are computed and thus first and second phase values are obtained. The frequency offset is estimated by determining the slope of a second-order line derived from the first and second phase values. The frequency offset of the received signal is compensated for based on the estimated frequency offset. (See abstract)”
Beukema et al. (US PAT 7733980) discloses “A quadrature modulation circuit includes a mixer circuit including an integrated sign modulation control circuit and a plurality of mixer ports. The mixer ports include a first input port, a second input port, an output port and a sign modulation control port. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571)272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648